14 N.Y.3d 870 (2010)
In the Matter of the Arbitration between BARBARA KOWALESKI, Appellant, and
NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES, Respondent.
Mo. No. 2010-554.
Court of Appeals of New York.
Submitted May 3, 2010.
Decided May 6, 2010.
*871 Motion by Civil Service Employees Association, Inc., Local 1000, AFSCME, AFL-CIO for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.